DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-8 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-217360 filed on 11/29/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 11/19/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 11/19/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 1, 3-4, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya, US Pub 2008/0256459.
            As to claim 1[independent], Sekiya teaches an information processing apparatus, comprising [fig. 2, elements 1a-b (hereafter printer 1), elements 7a-b; 0059]: 
            a network interface [fig. 2, elements 8a-b; 0067] configured to communicate with a service provision system that authenticates a user and generates content screen information [figs. 6, 12-13; 0059-0061, 0091-0093, 0102  Sekiya teaches that the server 2 authenticates the user and also generates the screen data for the user]; and 
           circuitry configured to 
           display, on a display, a content screen based on the content screen information acquired from the service provision system [figs. 6-7, 12-13; 0091, 0101-0102, 0107, 0217-0219  Sekiya teaches that the server 2 generates first screen data for the user to be displayed on the printer 1 (see at least para., 0091), and then generates second screen data to be displayed on the printer 1 (see at least para., 0107 & fig. 7, steps 213, 219)], 
           transmit authentication information to the service provision system in response to a first login operation performed by the user [figs. 6, 12-13; 0059-0061, 0091-0096, 0102  Sekiya teaches that the server 2 authenticates the user in first login process and determines whether the printer 1 is permitted to be used (figs. 6, steps 203, 207, 209, 211 & 0059-0061, 0091-0096), and also generates the second screen data for the user for the second login (see at least para., 0107 & fig. 7, steps 213, 219)], the first login operation being a login operation performed by the user for a first time [figs. 6, 12-13 & fig. 7, steps 213, 219; 0059-0061, 0091-0096, 0102, 0107  Sekiya teaches that the server 2 authenticates the user in first login process and determines whether the printer 1 is permitted to be used (figs. 6, steps 203, 207, 209, 211 & 0059-0061, 0091-0096), and also generates the second screen data for the user to perform the second login (see at least para., 0107 & fig. 7, steps 213, 219)],  
            store, in a memory, user information, the user information being acquired from the service provision system in response to authentication of the user in the first login operation [fig. 6, steps 203, 207, 209, 21; fig. 7, steps 213, 219 & figs. 12-13, 18; 0059-0061, 0091-0096, 0102, 0107, 0117-0122  Sekiya teaches that the user has performed the first login process and determines whether the printer 1 is permitted to be used (figs. 6, steps 203, 207, 209, 211 & 0059-0061, 0091-0096), and also generates the second screen data for the user to performed the second login and user did perform the second login process (see at least para., 0107 & fig. 7, steps 213, 219). After, performing the first & second logged-in processes (see paras., 0091, 0117-0122), the server 2 transmitted the user information (see figs. 16, 18) to the printer 1, which it has stored either temporarily or permanently in its memory (see fig. 26)], and 
           switch, when the user is to perform a second login operation, the content screen according to the user information stored, the second login operation including one or more login operations performed by the user after the first login operation [figs. 6, 12-13 & fig. 7, steps 213, 219; 0059-0061, 0091-0096, 0102, 0107-0113  Sekiya teaches that the server 2 authenticates the user in first login process and determines whether the printer 1 is permitted to be used (figs. 6, steps 203, 207, 209, 211 & 0059-0061, 0091-0096), and also generates the second screen data for the user to perform the second login and user did perform the second login process (see at least paras., 0107-0113 & fig. 7, steps 213, 219), after the first logged in process (see at least para., 0091 & fig. 7, steps 203, 207)].              As to claim 3 [dependent from claim 1], Sekiya teaches wherein the circuitry uses, as the user information, information on a group to which the user belongs [figs. 6, 12-13, 24 & fig. 7, steps 213, 219; 0059-0061, 0091-0096, 0102, 0107-0113, 0158  Sekiya teaches that the server 2 authenticates the user in first login process and determines whether the printer 1 is permitted to be used (figs. 6, steps 203, 207, 209, 211 & 0059-0061, 0091-0096), and also generates the second screen data for the user to perform the second login and user did perform the second login process (see at least paras., 0107-0113 & fig. 7, steps 213, 219), after the first logged in process (see at least para., 0091 & fig. 7, steps 203, 207). Then, the server 2 transmitted the user information to which the user belongs with group classification (see one of fig. 24 of plurality of the figs. 16, 18, 24) to the printer 1].             As to claim 4 [dependent from claim 1], Sekiya teaches the information processing apparatus according to claim 1; and 
             a service provision system including additional circuitry, the additional circuitry being configured to authenticate the user, and generate the content screen information [figs. 6, 12-13 & fig. 7, steps 213, 219; 0059-0061, 0091-0096, 0102, 0107-0113  Sekiya teaches that the server 2 authenticates the user in first login process and determines whether the printer 1 is permitted to be used (figs. 6, steps 203, 207, 209, 211 & 0059-0061, 0091-0096), and also generates the second screen data for the user to perform the second login and user did perform the second login process (see at least paras., 0107-0113 & fig. 7, steps 213, 219), after the first logged in process (see at least para., 0091 & fig. 7, steps 203, 207)].                As to claim 6 [dependent from claim 4], Sekiya teaches wherein the circuitry of the information processing apparatus uses, as the user information, information on a group to which the user belongs [figs. 6, 12-13, 24 & fig. 7, steps 213, 219; 0059-0061, 0091-0096, 0102, 0107-0113, 0158  Sekiya teaches that the server 2 authenticates the user in first login process and determines whether the printer 1 is permitted to be used (figs. 6, steps 203, 207, 209, 211 & 0059-0061, 0091-0096), and also generates the second screen data for the user to perform the second login and user did perform the second login process (see at least paras., 0107-0113 & fig. 7, steps 213, 219), after the first logged in process (see at least para., 0091 & fig. 7, steps 203, 207). Then, the server 2 transmitted the user information to which the user belongs with group classification (see one of fig. 24 of plurality of the figs. 16, 18, 24) to the printer 1].  
             As to claim 7 [independent], However, the independent claim 7 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 7 would be rejected based on same rationale as applied to the independent claim 1.

             As to claim 8 [independent], However, the independent claim 8 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 8 would be rejected based on same rationale as applied to the independent claim 1.
Allowable Subject Matter
8.          Claims 2, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.          The following is an examiner’s statement of reasons for allowance: 
             The dependent claim 2 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the circuitry determines whether the user information is stored in the memory, and             wherein the circuitry switches the content screen according to an Internet Protocol (IP) address of an access source in a case where the user information is not stored in the memory”, in combination with all other limitations as claimed.
            The dependent claim 5 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the circuitry of the information processing apparatus determines whether the user information is stored in the memory, and wherein the circuitry of the information processing apparatus switches the content screen according to an IP address of an access source in a case where the user information is not stored in the memory”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674